DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 8 June 2022.
Claims 31 and 33-50 are currently pending and being examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.

Claim Objections
Claim 31 is objected to because of the following informalities: Claim 31 lines 9-10 reads “wherein the mould conveyor moves each of the moulds along” should read “wherein the mould conveyor moves each of the moulds along the endless trajectory”. 
Claim 31 line 22 reads “from the pouch” should read “form a pouch”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 31, 45, and their dependents rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31 line 5 and claim 45 line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-36, 43-44, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2016/0068285) in view of Hansen (US 3,038,282), further in view of White (US 8,025,188).

In regards to Claim 31, Fowler teaches packaging system for producing pouches having multiple compartments and made from a first water-soluble foil and a second water-soluble foil (“This invention concerns improvements in or relating to water-soluble pouches. More specifically, the invention concerns apparatus and methods for producing multi-compartment water-soluble pouches from two or more soluble substrates on continuous motion rotatable forming machines.” ¶[0001]), wherein the packaging system comprises:
a mould conveyor (rotatable former 7; Fig. 20 or rotatable former 21; Fig. 22) to move multiple moulds (compartments 1a,1b,1c) in a conveying direction along an endless trajectory, such as a circular trajectory (“a rotable former 7 configured with a cylindrical surface is shown in FIG. 18.” ¶[0163]; “The term horizontal rotatable former describes a machine wherein part of the former 21 comprises a horizontal surface or section 21a. The former 21 may comprise an endless belt (only part of the former is shown in FIG. 22).” ¶[0171]), wherein each of the moulds faces outwards and has a first suction chamber, a second suction chamber, and a support surface surrounding and extending between the first and second suction chamber (“Sequential forming of the base web 63 may be effected by different methods. One method involves applying a vacuum to each recessed area 62a,62b,62c of the cavity 62 in turn. Preferably the vacuum is maintained in each area in which the base web 63 is formed and filled until the pouch 60 is ejected from the former 61.” ¶[0184]; shown in Fig. 28);
a suction device configured to suck the first foil into the first suction chambers and the second suction chambers, and wherein the mould conveyor moves each of the moulds along (“The machine is configured to form multi-compartment pouches from two water soluble substrates by sequential forming and filling each compartment of the pouch. In this embodiment, the former is provided with pouch forming cavities 23 configured to form pouches with three compartments but it will be understood this is not limiting and the cavities 23 can be configured to form pouches having two or more compartments.” ¶[0171] ; ¶[0184]);
a first foil supplying device (“A base web 24 is unwound from an unwinding station 25” ¶[0172]; Fig. 22) configured to position the first foil on the support surface of the mould and over the first and second suction chamber, after which the suction device sucks a first part of the first foil extending over the first suction chamber into the first suction chamber to form a first compartment of the pouch and sucks a second part of the first foil extending over the second suction chamber into the second suction chamber to form a second compartment of the pouch (“A base web 24 is unwound from an unwinding station 25 and a first open pocket or container 26 is formed in the base web at 27 and filled at 28. A second open pocket or container 29 is formed in the base web at 30 and filled at 31. A third open pocket or container 32 is formed in the base web at 33 and filled at 34.” ¶[0172]);
a powder filling device (28) configured to fill the first compartment with a powder (“The compartments may contain different products selected for example from liquids, gels, powders and granules.” ¶[0007]);
a further filling device (31 or 34) configured to fill the second compartment with a further powder or a liquid (“The compartments may contain different products selected for example from liquids, gels, powders and granules.” ¶[0007]);
a second foil supplying device (36, 35) configured to position the second foil on the first foil and over the filled first compartment and the filled second compartment in order to from the pouch which holds the powder in the first compartment and the liquid or further powder in the second compartment (“A lidding web 35 is unwound from an unwinding station 36 and affixed to the base web at 37 thereby sealing and closing all the open pockets or containers 26, 29, 32 in the base web to form multi-compartment pouches 38 within the cavities 23. ¶[0172}), and wherein
the powder filling device (28). 
Fowler does not expressly disclose a powder filling device comprises: a housing having a rotor chamber, a chamber inlet and a chamber outlet; a powder supply to supply the powder to the chamber inlet; a rotor which is provided in the rotor chamber and comprises multiple dosing cavities in an outer peripheral surface of the rotor; and a rotor drive configured to rotate the rotor about a rotor axis in a rotor direction in order to receive the powder in the dosing cavities at the chamber inlet and to discharge the powder out of the dosing cavities at the chamber outlet.
However, Hansen teaches a powder filling device comprises:
a housing (roll 41; Fig. 2) having a rotor chamber, a chamber inlet (slot 53) and a chamber outlet (at 75, opening in the retaining band between 59 and 63);
a powder supply (granule hopper 44) to supply the powder to the chamber inlet;
a rotor (41) which is provided in the rotor chamber and comprises multiple dosing cavities (chambers 42) in an outer peripheral surface of the rotor; and
a rotor drive configured to rotate the rotor about a rotor axis (43) in a rotor direction in order to receive the powder in the dosing cavities at the chamber inlet and to discharge the powder out of the dosing cavities at the chamber outlet (“The granules are retained in the measuring roll by a charge retaining band which prevents the granules from falling out as the measuring roll rotates, and are discharged in timed, coordinated relationship from the charge measuring chambers into plastic strip lined cavities in a cavity die roll.” col. 2 l. 29-34). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Fowler, by using the measuring roll and measuring chambers as taught by Hansen, for accurate and uniform amounts of granules to be feed to another cavity. (Hansen col. 2 l. 16-29)
Fowler as modified by Hansen does not teach rotor drive is configured to rotate the rotate the rotor in a stepwise manner into rotor positions in which a filled dosing cavity is positioned at the chamber outlet to discharge the powder via the chamber outlet out of said one of the dosing cavities positioned at the camber outlet during a filling operation of the packaging system. 
However, White teaches rotor drive (12; Fig. 1B) is configured to rotate the rotate the rotor in a stepwise manner into rotor positions in which a filled dosing cavity is positioned at the chamber outlet to discharge the powder via the chamber outlet out of said one of the dosing cavities positioned at the camber outlet during a filling operation of the packaging system (“the dosing wheel 12 rotates intermittently in 90° increments (for a dosing wheel having four dose holes spaced apart by 90°), with each 90° rotation being considered a fill cycle. The dosing wheel stops with dosing hole 20 positioned under powder outlet 64” col. 5 l. 32-36).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Fowler and Hansen, by an intermittently driven rotor, as taught by White, to improve powder filling consistency and that all powder is emptied out of the dosing chambers during the filling process. 

In regards to Claim 33, Fowler as modified by Hansen and White teaches the packaging system according to claim 31, wherein the rotor drive is configured to rotate the rotor between rotor positions at a high speed (Hansen: it is obvious to one of ordinary skill that the rotor can be programmed to operate at various operating speeds, MPEP §2144.04(III)) and:
to stop the rotation of the rotor for a predetermined time period at the rotor positions (Hansen: col. 7 l. 16-22);
or to move the rotor through the rotor positions at a low speed (Hansen: it is obvious to one of ordinary skill that the rotor can be programmed to operate at various operating speeds, MPEP §2144.04(III)).

In regards to Claim 34, Fowler as modified by Hansen and White teaches the packaging system according to claim 33, wherein the high speed of the rotor is between, and including, 30 and 120 rounds/minute (Hansen: it is obvious to one of ordinary skill that the rotor can be programmed to operate at various operating speeds, MPEP §2144.04(III)).

In regards to Claim 35, Fowler as modified by Hansen and White teaches the packaging system according to claim 33, wherein the low speed of the rotor is larger than 0 and smaller than 5 rounds/minute (Hansen: it is obvious to one of ordinary skill that the rotor can be programmed to operate at various operating speeds, MPEP §2144.04(III)).

In regards to Claim 36, Fowler as modified by Hansen and White teaches the packaging system according to claim 31, wherein the dosing cavities are positioned one after the other in the rotor direction (Hansen: see Fig. 2 showing a plurality of chambers 42 one after another).

In regards to Claim 43, Fowler as modified by Hansen and White teaches the packaging system according to claim 31, wherein the rotor chamber is defined by a chamber surface (Hansen: retaining band 59) and the outer peripheral surface of the rotor is located at a rotor distance from the chamber surface (Hansen: See Fig. 3 showing some distance between the rotor and 59 that allows the rotor to freely move within 59).

In regards to Claim 44, Fowler as modified by Hansen and White teaches the packaging system according to claim 43. Fowler as modified by Hansen does not expressly teach wherein the rotor distance is between, and including, 0.05 and 0.6 mm. It would have been an obvious matter of design choice to have the distance between 0.05 and 0.6mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). MPEP §2144.04(IV)(A).

In regards to Claim 49, Fowler as modified by Hansen and White teaches the packaging system according to claim 31, wherein:
the mould conveyor is configured to move multiple rows of moulds in the conveying direction along the endless trajectory (Fowler: see Fig. 2 showing multiple rows of moulds);
the packaging system comprises a row of powder filling devices (Fowler: see Fig. 2 showing a plurality of powder filling devices 8a,8b,8c); and
the rotors of the powder filling devices are interconnected and all driven by the same rotor drive (Fowler: see Fig. 2 showing a plurality of powder filling devices 8a,8b,8c; Hansen: 41).

In regards to Claim 50, Fowler as modified by Hansen and White teaches the packaging system according to claim 49, wherein the housings of the powder filling devices are separately formed and mounted one after the other along the interconnected rotors (Fowler: see Fig. 2 showing a plurality of powder filling devices 8a,8b,8c; Hansen: 41).

Claims 37-42 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2016/0068285) in view of Hansen (US 3,038,282) and White (US 8,025,188), further in view of Lloyd (US 4,947,592).

In regards to Claim 37, Fowler as modified by Hansen and White teaches the packaging system according to claim 31, wherein the chamber outlet (Hansen: at 75, opening in the retaining band between 59 and 63) and the opening is located along the endless trajectory of the mould (Hansen: at 75, opening in the retaining band between 59 and 63). 
Fowler as modified by Hansen and White does not expressly teach the camber outlet ends at a nozzle having a nozzle opening from which the powder is discharged and the nozzle opening is located along the endless trajectory of the mould.
However, Lloyd teaches the camber outlet ends at a nozzle (discharge nozzle 68) having a nozzle opening from which the powder is discharged (“The rotation of rotor 62 transports the pellets radially to a position which is radially aligned with discharge station 68.” col. 7 l. 33-36).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Fowler, Hansen, and White, by using the rotor design, as taught by Lloyd, for more accurate filling and making sure the powder goes directly into the chamber to be filled. 

In regards to Claim 38, Fowler as modified by Hansen, White, and Lloyd teaches the packaging system according to claim 37, wherein the powder filling device is configured to only discharge the powder when the first compartment of the mould is facing the nozzle opening (Hansen: is designed for the cavities line up so the powder is only discharged when facing the mold; Lloyd: 68).

In regards to Claim 39, Fowler as modified by Hansen, and White, and Lloyd teaches the packaging system according to claim 37, wherein the powder filling device is configured to only discharge the powder when the first compartment of the mould is located right below the nozzle opening (Hansen: is designed for the cavities line up so the powder is only discharged when facing the mold; Lloyd: 68).

In regards to Claim 40, Fowler as modified by Hansen, and White, and Lloyd teaches the packaging system according to claim 37. Fowler as modified by Hansen and Lloyd does not expressly teach wherein the nozzle opening is located at a nozzle distance between, and including, 0.5 and 10 mm from a virtual plane extending through the support surface of the mould when the powder is discharged in the first compartment.
It would have been an obvious matter of design choice to have a nozzle distance between, and including, 0.5 and 10 mm from a virtual plane extending through the support surface, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). MPEP §2144.04(IV)(A).

In regards to Claim 41, Fowler as modified by Hansen, White, and Lloyd teaches the packaging system according to claim 37, wherein the chamber outlet extends from the rotor chamber until the nozzle opening (Lloyd: 68) and comprises an outlet volume which is the same or larger than a cavity volume of a single dosing cavity (Lloyd: see Fig. 2 showing the volume of 68 is greater than volume of 64).

In regards to Claim 42, Fowler as modified by Hansen, White, and Lloyd teaches the packaging system according to claim 41. Fowler as modified by Hansen and Lloyd does not expressly teach wherein the cavity volume of each dosing cavity is between, and including, 5 and 30 cm3.
It would have been an obvious matter of design choice to have dosing cavity is between, and including, 5 and 30 cm3, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). MPEP §2144.04(IV)(A).

In regards to Claim 45, Fowler as modified by Hansen, White, and Lloyd teaches the packaging system according to claim 37, wherein the powder filling device comprises a nozzle member (Lloyd: 86) forming the chamber outlet and the nozzle opening, and the nozzle member is attached to the housing such that it pushes against the rotor (Lloyd: “seal 102 is formed complementary to circumferential surface 56 of rotor 46. Flange face 116 of flange section 76 contacts seal 102. Springs 118 urge flange section 76 against seal 102 thereby creating a sealing force between seal 102 and circumferential face 66 of rotor 62.” col. 8 l. 59-63).

In regards to Claim 46, Fowler as modified by Hansen, White, and Lloyd teaches the packaging system according to claim 45, wherein the nozzle member (Lloyd: 86) is mounted to the housing with play and at least one elastic member (Lloyd: Springs 118), such as a spring or a rubber member, is provided which pushes the nozzle member against the rotor (Lloyd: “seal 102 is formed complementary to circumferential surface 56 of rotor 46. Flange face 116 of flange section 76 contacts seal 102. Springs 118 urge flange section 76 against seal 102 thereby creating a sealing force between seal 102 and circumferential face 66 of rotor 62.” col. 8 l. 59-63).

In regards to Claim 47, Fowler as modified by Hansen, White, and Lloyd teaches the packaging system according to claim 46. Fowler as modified by Hansen and Lloyd does not expressly teach wherein the play of the nozzle member is between, and including, 0.3 and 5 mm.
It would have been an obvious matter of design choice to have the play of the nozzle member is between, and including, 0.3 and 5 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). MPEP §2144.04(IV)(A).

In regards to Claim 48, Fowler as modified by Hansen, White, and Lloyd teaches the packaging system according to claim 45, wherein the nozzle member pushes against the outer peripheral surface of the rotor (Lloyd: “seal 102 is formed complementary to circumferential surface 56 of rotor 46. Flange face 116 of flange section 76 contacts seal 102. Springs 118 urge flange section 76 against seal 102 thereby creating a sealing force between seal 102 and circumferential face 66 of rotor 62.” col. 8 l. 59-63).

Response to Arguments
Applicant’s arguments with respect to claims 31 and 33-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATIE L GERTH/Examiner, Art Unit 3731

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731